         Case 2:20-cv-05370-JDW Document 14 Filed 03/19/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KATHLEEN S. MCGINNIS, on behalf of                Case No. 2:20-cv-05370-JDW
herself and all others similarly situated,

               Plaintiff,

        v.

MIDLAND FUNDING LLC,

               Defendant.


                                   MEMORANDUM

        Midland Funding served an offer of judgment on Kathleen McGinnis, who

proposes to represent a class. The offer of judgment created a dilemma: accept the

offer and abandon the putative class or press on. Ms. McGinnis pressed on, so the

offer expired. But now she wants the Court to strike it because she says it created an

unfair dilemma for her. The Court agrees that it created a dilemma but disagrees that

it was unfair. So the Court will deny Ms. McGinnis’s motion.

   I.        BACKGROUND

        Kathleen McGinnis filed this putative class action complaint on October 27,

2020. Defendant sent Plaintiff an offer of judgment on January 26, 2021 for $1,001.00.

Plaintiff then filed this Motion to Strike on February 8, 2021. The offer expired on

February 9, 2021.
         Case 2:20-cv-05370-JDW Document 14 Filed 03/19/21 Page 2 of 4




  II.        ANALYSIS

        A.     Motion To Strike

        The Court first must address the procedural basis for Ms. McGinnis’s motion.

She captions her motion as a “Motion to Strike,” and those semantics create some

confusion, both in this case and others. Federal Rule of Civil Procedure 12(f) provides

for motions to strike certain material from a pleading. See Fed. R. Civ. P. 12(f). That

rule applies only to certain types of pleadings, not including an offer of judgment. As

a result, Midland Funding argues that the Motion is improper.

        But courts can entertain motions to strike beyond what Rule 12(f) provides.

“[F]ederal judges have the inherent power to manage cases that come before

them[.]” Williams v. Guard Bryant Fields, 535 F. App’x 205, 212 (3d Cir. 2013) (citing

Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)); see, e.g., Degen v. United States,

517 U.S. 820, 823 (1996) (“Courts invested with the judicial power of the United States

have certain inherent authority to protect their proceedings and judgments in the

course of discharging their traditional responsibilities.”); Chambers v. NASCO, Inc.,

501 U.S. 32, 43-46 (1991); United States v. Hudson, 7 Cranch 32, 34 (1812). That

includes entertaining motions that a party captions a motion to strike but that are

different in kind than the motions that Rule 12(f) contemplates.

        Ultimately, Midland Funding’s argument is one of semantics. If Ms. McGinnis

had captioned her motion a “Motion To Declare Offer Of Judgment Null And Void,”

or something similar, the Court could entertain it under its inherent power. That

power does not change just because Ms. McGinnis used the word “strike” in the

caption of her motion. That focus on semantics, at the expense of deciding the merits

                                          2
        Case 2:20-cv-05370-JDW Document 14 Filed 03/19/21 Page 3 of 4




 of the parties’ dispute, would run afoul of Rule 1’s requirement that the Court construe

 the rules to ensure a just, speedy, and inexpensive determination of this and every

 case. See Fed. R. Civ. P. 1.

       B.     Offer Of Judgment

       Federal Rule of Civil Procedure 68 provides: “At least 14 days before the date

set for trial, a party defending against a claim may serve on an opposing party an offer

to allow judgment on specified terms, with the costs then accrued.” If the offeree does

not accept the offer within 14 days, it is considered rejected and is withdrawn. Where

an offeree rejects an offer, “[i]f the judgment that the offeree finally obtains is not more

favorable than the unaccepted offer, the offeree must pay the costs incurred after the

offer was made.” Id.

       The Supreme Court has held “an unaccepted settlement offer or offer of

judgment does not moot a plaintiff’s case” in a class action. Campbell-Ewald Co. v.

Gomez, 577 U.S. 153, 165 (2016). The Court then concluded that “[u]nder basic

principles of contract law, [the defendant’s] settlement bid and Rule 68 offer of

judgment, once rejected [by allowing it to lapse], had no continuing efficacy.” Id. at

163. Also, Rule 68 “hardly supports the argument that an unaccepted settlement offer

can moot a complaint.” Id. Following the Supreme Court’s decision in Campbell-

Ewald, the Third Circuit ruled that even “when a plaintiff’s individual claim for relief

is acutely susceptible to mootness by the actions of a defendant, that plaintiff may

continue to represent the class [she] is seeking to certify even if [her] individual claim

has been mooted by actions of the defendant.” Richardson v. Bledsoe, 829 F.3d 273,

279 (3d Cir. 2016).

                                             3
           Case 2:20-cv-05370-JDW Document 14 Filed 03/19/21 Page 4 of 4




       Ms. McGinnis rejected Midland Funding’s offer of judgment when she did not

accept it within 14 days. So the offer has “no continuing efficacy.” Campbell-Ewald

Co., 577 U.S. at 163. The offer of judgment does not now, and did not ever, moot the

class action before the class certification stage. Because the Supreme Court has

addressed Ms. McGinnis’s concern of mootness, there is no reason to strike the offer.

       The Court recognizes that an offer of judgment can create some tension for a

putative class representative who has to decide whether to accept the offer and avoid

any potential liability for costs in the future or to continue to pursue the class’s interest.

But Rule 23 permits a plaintiff who is afraid of the impact of rejecting an offer of

judgment to accept the offer without court approval, as long as the plaintiff has not yet

filed a class certification motion. See Fed. R. Civ. P. 23(e). A plaintiff in that position

has to face the same choice as any other plaintiff faced with an offer of judgment.

There’s nothing unfair about that. To hold otherwise would mean that a defendant can

never serve an offer of judgment on a putative class representative. If that were the

case, Rule 68 would say so. It doesn’t, and the Court will not read that limit into Rule

68 by implication.

    III.    CONCLUSION

       The offer of judgment created a dilemma for Ms. McGinnis, just as offers of

judgment do for all plaintiffs. But that’s no reason to strike the offer. The Court will

therefore deny Ms. McGinnis’s motion. An appropriate Order follows.

                                                  BY THE COURT:

                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
March 19, 2021

                                              4
